Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1-6, 8-20 are pending in this application. 
In response to non-final rejection of   10/23/20 applicants on 12/23/20  amended claim 1. Claims 1 and 8  examined before and are for examination. Claims 2-6 and 9-20 are withdrawn.
 
In a telephone conversation with  Kathleen Tyrrell on 3/21/2021, an agreement was reached to amend claim 1 and cancel claims 2-6 and 9-20 to place the application in condition for allowance.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Kathleen Tyrrell on 3/21/2021.

EXAMINER’S AMENDMENT
Cancel claims 2-6 and 9-20.
Amend claim 1 as follows.

Claim 1 lines 7-17, replace – synthesis or an organism with properties similar thereto, thereby increasing carbon-based chemical product yield in the organism as compared to an organism without said modulated polypeptide activity, wherein the one or more polypeptides or functional fragments thereof is encoded by a gene involved in the regulatory network with at least 90% sequence identity to a gene selected from FadP (H16 A0459; SEQ ID NO:19), PsrA (H16 A3736; SEQ ID NO:51), LldR (Hi6 B0094; SEQ ID NO:53), GlpR (H16 A2504; SEQ ID NO:45), AccR/ BphQ (H16 A1372; SEQ ID NO: 33 or HI6 A1373; SEQ ID NO:35), HexR (H16 A1177; SEQ ID N0:27 or H16 B1210; SEQ ID NO:57) or a sucA riboswitch-- with- synthesis , thereby increasing carbon-based chemical product yield in the organism as compared to an organism without said modulated polypeptide activity, wherein the one or more polypeptides or functional fragments thereof is encoded by a gene having at least 90% sequence identity to a gene selected from the FadP gene of SEQ ID NO:19 encoding FadP polypeptide having  fatty acid synthesis activity, the PsrA gene of SEQ ID NO:51 encoding  PsrA polypeptide having   fatty acid degradation activity  or   the LldR  gene of SEQ ID NO:53  encoding LldR  polypeptide having   lactate dehydrogenase activity -.

The following is an examiner’s statement of reasons for allowance:

Applicants developed new  method for increasing carbon-based chemical product yield in an organism, said method comprising modulating activity of one or more polypeptides or functional fragments thereof involved in a stringent response and/or in a regulatory 

 Thus claims  1 and 8 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652